Case 1:20-cv-01242-JPH-MJD Document 8 Filed 05/15/20 Page 1 of 2 PageID #: 22




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


ALLISON ADKINS, on behalf of herself and )
others similarly situated,               )
                                         )
                                         )
               Plaintiff,                )
                                         ) Case No.: 1:20-cv-1242-JPH-MJD
        -v-                              )
                                         )
GENERAL REVENUE CORPORATION, )
                                         )
               Defendant.                )
                                         )

                               NOTICE OF EXTENSION OF TIME

            Pursuant to S.D. Ind. Local Rule 6-1(b), Defendant General Revenue Corporation (“GRC”)

provides notice of an extension of twenty-eight (28) days within which to move, Answer or

otherwise plead in response to Plaintiff’s Complaint. The Complaint was served on April 29, 2020

and GRC’s original deadline to respond is May 20, 2020. The extended deadline is now June 17,

2020. Plaintiff’s counsel has consented to the extension. The deadline has not been previously

extended and the extension does not interfere with any Case Management Plan, scheduled

hearings, or other case deadlines.




9992797.1
Case 1:20-cv-01242-JPH-MJD Document 8 Filed 05/15/20 Page 2 of 2 PageID #: 23




                                                Respectfully submitted,



                                                  /s/ Steven C. Coffaro
                                                Steven C. Coffaro (19767-15)
                                                Jacob D. Rhode*
                                                Amanda B. Stubblefield*
                                                Kyle R. Miller*
                                                KEATING MUETHING & KLEKAMP PLL
                                                One East Fourth Street
                                                Suite 1400
                                                Cincinnati, OH 45202
                                                Tel: (513) 579.6400
                                                Fax: (513) 579.6457
                                                steve.coffaro@kmklaw.com
                                                jrhode@kmklaw.com
                                                astubblefield@kmklaw.com
                                                kmiller@kmklaw.com
                                                Attorneys for Defendant,
                                                General Revenue Corporation

                                                *Pro Hac Vice or Bar Applications
                                                Forthcoming


                              CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Extension of Time was filed
electronically using the Court’s CM/ECF filing system on May 15, 2020, which will cause notice
to be delivered to the following:
       David J. Philipps                            John T. Steinkamp
       Mary E. Philipps                             JOHN T. STEINKAMP & ASSOCIATES
       Angie K. Robertson                           5214 S. East Street
       PHILIPPS & PHILIPPS, LTD.                    Suite D1
       9760 S. Roberts Road                         Indianapolis, Indiana 46227
       Suite One                                    John@johnsteinkampandassociates.com
       Palos Hills, Illinois 60465
       davephilipps@aol.com
       mephilipps@aol.com
       angie@philippslegal.com


                                                  /s/ Steven C. Coffaro
                                                  Steven C. Coffaro
9992797.1




                                            -2-
9992797.1
